DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 04/15/2021. Claims 1, 5-9, 12, 16-18, and 22-30 are pending in the current office action. Claims 1, 9, 17-18, 22, 26, and 29-30 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments, however a new claim objection is necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities: please amend line 11 to recite “wherein the at least one reservoir extends through a top opening at a top wall of the polymeric layer”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 5-9, 12, 16-18 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 2011/0140703 A1; previously cited) in view of Yang et al. (US 2002/0190415 A1; previously cited) and further in view of Xia et al. (Y Xia, GM Whitesides, Soft Lithography, Angew. Chem. Int. Ed. 37 (1998) 550-575; previously cited) and Park et al. (US 2005/0230767 A1; previously cited). 
Regarding claim 1, Chiao discloses a method for fabricating a sol-gel based iridium oxide pH sensor (a sol-gel process to make an iridium oxide film pH sensor array [Para. 0007]) comprising steps of: 
aligning the polymeric layer on top of a substrate comprising at least one electrode, the at least one electrode comprising at least one metal layer (a SU-8 layer is aligned with a Cr/Au electrode that is disposed on top of a polyimide film substrate 102 to allow the iridium oxide to be deposited on the electrode surface wherein the [Para. 0052; Figs. 5B-D and 8 (step 804)]);
wherein aligning the polymeric layer with the at least one electrode comprises aligning each one of the at least one micro-dispensing channels in the polymeric layer with each one of the at least one electrodes on the substrate such that each one of the at least one micro-dispensing channels contact each one of the at least one electrodes and a distal dispensing end of each one of the micro-dispensing channels is configured to deposit the solution onto the dispensing site of each one of the at least one electrodes (the SU-8 polymeric 
dispensing an iridium oxide sol-gel solution 
removing the polymeric layer from the pH sensing electrode (the sacrificial SU-8 layer is removed in steps 5C-5D to form the iridium oxide layer only on the active portion of the electrode to form the pH sensing electrode [Para. 0055; Fig. 5C-5D and 8 (step 810)]). 
Chiao is silent on the mold being a microfluidic mold/polymeric layer is formed with channels and a reservoir connected to the channels and thus fails to explicitly teach wherein the mold is a “microfluidic mold” that comprises “at least one micro-dispensing channel, wherein the at least one micro-dispensing channel comprises a plurality of micro-dispensing channels”, wherein the microfluidic mold comprises “at least one reservoir 
Yang discloses a method for applying three dimensional structures over multiple length scales using micromolding wherein the method includes utilizing a PDMS master mold (“a microfluidic mold” that forms a “polymeric layer” upon polymerization) wherein the mold is placed on the substrate and a network of channels “plurality of micro-dispensing channels” allow a sol-gel fluid to fill the network of channels to form a sol-gel structured pattern by capillary action [Para. 0015, 0059-0060]. Yang further discloses wherein the mold has micron sized channels [Para. 0059, 0062] and wherein the inorganic species being deposited include metal oxides such as transition metal oxides of iridium [Para. 0026]. Yang further discloses wherein the method of filing the channels includes applying a drop of the sol-gel material on one end of the mold (i.e., a reservoir) whereby the channels are filled by pulling the material from the reservoir region through the channels by capillary action (“channel formed in the microfluidic mold” and “a distal dispensing end of the channel is configured to deposit a solution onto a dispensing site of the electrode”) [Fig. 1B]. Yang further discloses wherein the technological applications of the coating method include the formation of porous electrodes and sensors [Para. 0071]. 
It would have been obvious to one or ordinary skill in the art to modify the sacrificial mold and the method of using the sacrificial mold to apply iridium oxide disclosed by Chiao with a PDMS master mold that comprises a network of channels connected to a reservoir region where the sol-gel solution is applied for depositing 
Chiao, as modified by Yang, do not explicitly disclose the method for forming the microfluidic mold and thus fails to disclose “forming a microfluidic mold by pouring a polymer on a patterned mold”, “curing the polymer to form the microfluidic mold”, and “peeling the microfluidic mold from the patterned mold to thereby form a polymeric layer”. 
Yang, however, does discloses wherein the mold is formed of polydimethylsiloxane (PDMS) and that the method for forming the mold is outlined in Xia et al [Para. 0040]. Xia discloses wherein the mold can be fabricated by replica molding by casting/pouring a liquid pre-polymer of an elastomer against a master that has a patterned relief structure on its surface (i.e., a patterned mold”), allow the PDMS pre-polymer to cure (i.e., curing the polymer), and peeling off the PDMS mold (i.e. peeling the microfluidic mold from the patterned mold to thereby form a polymeric layer) [Pg. 556; 2.4. Elastomeric Stamps and Molds; Fig. 5]. 
It would have been obvious to form mold of modified Chiao using the method disclosed by Xia wherein the mold is fabricated by pouring and curing the polymer over a patterned mold and peeling the polymer layer off the patterned mold because Yang 
Chiao, as modified by Yang and Xia, teach wherein the microfluidic mold comprises a “reservoir” whereby the reservoir is the edge of the mold that supplies the sol-gel solution to the channels. Chiao, Yang and Xia fail to teach wherein the reservoir is formed within the mold/polymer layer and thus fails to explicitly teach forming at least one reservoir “in the microfluidic mold”, wherein the at least one reservoir “extends through a top opening at a top wall of the polymer layer, wherein the diameter is sized to allow passage of a solution through the pathway to each one of the at least one micro-dispensing channels”, and wherein the sol-gel solution is provided “into the top opening of the at least one reservoir”. 
Park discloses a microfluidic biological MEMS device [Para. 0005] wherein the microfluidic device comprises a micro-channel that is situated directly over at least one electrode wherein the micro-channel has a proximal end that is connected to a reservoir 112 (can further include port 122 in communication with reservoir 112) that is formed in the substrate [Para. 0037]. Park further teaches that the reservoir 112 and port 112 provide for the storage of a fluid that allows access to the microchannel such that a fluid introduced into the top of the reservoir 112, received from port 122, is able to flow through the microchannel [Paras. 0062, 0110, 0140-0142; Fig. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic mold disclosed by Chiao, 
Regarding claim 5, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao further discloses wherein the substrate material is a flexible polymer substrate or other suitable material [Para. 0055] but fails to disclose wherein the substrate is optically transparent glass. 
Park discloses a microfluidic biological MEMS device [Para. 0005] that consists of a chromium adhesion layer with a gold layer coated on top wherein the substrate material can consist of polymeric materials such as polyimide or other suitable inorganic materials such as Pyrex or glass [Para. 0041]. Park further discloses that “glass can be a substrate for biological applications, allowing for visual observation of activity inside the channel” [Para. 0010]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible polymer substrate disclosed by Chiao with a Pyrex or glass substrate because Park teaches that a glass substrate is suitable for biological MEMS devices and allows for observation of activity inside the channels [Para. 0010] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
Regarding claim 6, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao further discloses wherein the at least one metal layer comprises a first layer of chromium and a second layer of gold (a layer of 7-nm thick Cr 
Regarding claim 7, modified Chiao discloses the limitations of claim 6 as discussed previously. Chiao discloses wherein the chromium layer is 7-nm thick [Para. 0051] and thus fails to explicitly disclose “wherein the chromium layer has a thickness between 15 nm and 40 nm. However, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the chromium layer disclosed by Chiao serves the purpose of an adhesion layer that promotes the bonding of gold layer to the substrate (as evidenced and further discussed in Park Paras. 0100-0101). Thus, it is obvious to have a chromium layer between 15 nm and 40 nm because such thickness, although not explicitly disclosed by Chiao, would serve the same purpose and provide the same properties as the 7-nm thick chromium layer that is disclosed by Chiao. 
Furthermore, the thickness of the chromium adhesion layer is a result effective variable. Specifically, Park teaches that the adhesion of the gold depends on presence (and thus thickness) of the chromium adhesion layer. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify thickness of the chromium adhesion layer 
Regarding claim 8, modified Chiao discloses the limitations of claim 6 as discussed previously. Chiao further discloses wherein the gold layer has a thickness between 80 nm and 150 nm (a 0.1-μm thick layer of Au [Para. 0051; Note: 0.1-μm is 100 nm]). 
Regarding claim 9, modified Chiao discloses the limitations of claim 1 as discussed previously. Modified Chiao further discloses selecting at least one of a viscosity of the iridium oxide sol-gel solution and a size of the at least one micro-dispensing channel based on a desired thickness of an iridium oxide layer on the dispensing site of the at least one electrode (the sol-gel solution and the design of the microfluidic mold disclosed by modified Chiao inherently meets the limitations of the claim as the sol-gel solution has an inherent viscosity that will yield a thickness of IrOx and the microfluidic mold also has a design that inherently yields a thickness of IrOx and thus both the viscosity of the sol-gel solution and the design of the microfluidic mold meet the limitations as the viscosity and size of the channel are inherently used to yield the deposited iridium oxide). 
Regarding claim 12, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao, as modified by Yang, further discloses wherein the polymer is polydimethylsiloxane (PDMS) ([Yang, Para. 0040; Fig. 1B]). 
Regarding claims 16 and 18, modified Chiao discloses the limitations of claim 1 as discussed previously. As to the specific sensitivity ranges disclosed in instant claims 16 and 18, these sensitivity ranges are found to be an inherent property of the pH 
Regarding claim 17, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao discloses wherein the iridium oxide is coated on each electrode within an area of 100x100 μm2 (Chiao discloses wherein the working and reference electrode areas were 2x2 mm2 and wherein the iridium oxide is coated over the entire surface of the working electrode [Para. 0051; Figs. 5C-F]; Note: the limitation does not require that the iridium oxide is only coated within the area of a 100x100 μm2 nor does it require that the electrode size is 100x100 μm2. The limitation only requires that the “iridium oxide is coated on each electrode” and that the iridium oxide is coated “within an area of 100x100μm2”. Chiao teaches wherein the entire 2x2mm2 electrode is 2 area of the electrode comprises the iridium oxide coating and thus reads on the limitations of the claim). 
Regarding claims 22-23, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao further discloses the method comprising the steps of defining the at least one electrode by: 
depositing the at least one metal layer on a substrate (a layer of 7-nm thick Cr was deposited on a piece of Kapton polyimide substrate 102, followed by a 0.1-μm thick layer of Au [Para. 0051; Figs. 5A and 8 (step 802)]).
Chiao discloses wherein the sensor 100 is fabricated by standard photolithography and lift-off processes, and that all metal layers were deposited by electron-beam evaporation [Para. 0051]. However, Chiao is silent on the steps for depositing the patterned Cr/Au electrode layer and thus fails to explicitly teach the steps of “coating the substrate with a photoresist layer and photolithographically creating a pattern of the at least one electrode” and “etching the at least one metal layer to further define the at least one electrode”, of instant claim 22, and “wherein the photoresist layer comprises SU-8”, of instant claim 23. 
However, the method of fabricating electrodes photolithographically is a well-known technique as disclosed by Park. Park teaches a MEMS device wherein the electrodes are fabricated with a chromium adhesion layer 160 followed by a gold electrode layer 162 wherein a photoresist layer 164 is applied to the gold layer 162 and the photoresist is patterned and the electrodes were wet chemical etched to develop the metals 160 and 162 into a pattern wherein the photoresist 164 is then removed leaving patterned metals 160 and 162 on a substrate material 102 [Para. 0100-0101; Fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic “photolithography and lift-off” and “electron-beam evaporation” processes for forming the electrode disclosed by Chiao such that the electrodes are formed by coating a photoresist layer, such as SU-8, in the pattern of the electrode configuration and etching the metal layer to form the electrode configuration because Park teaches that such method is “standard photolithography and lift-off processes” and utilizing this known way to deposit an electrode is well within the ambit of one of ordinary skill in the art and would yield the predictable result of yielding a patterned electrode on a substrate. It’s further obvious to use SU-8 as the photoresist material because Park teaches that SU-8 is the material of choice that acts as a negative photoresist during processing and that SU-8 is useful for microfluidics because it can produce well-defined, high aspect ratio structures including complex multi-layer surfaces [Para. 0052] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Regarding claims 24 and 26, modified Chiao discloses the limitations of claim 1 as discussed previously. Chiao further discloses the method comprising: 
thermally curing the pH sensing electrode, of instant claim 24, and wherein the thermally curing comprises thermally treating the pH sensing claim 26 (the sample was thermally treated with a heating profile starting at 25°C to 300°C in a 2hr period then the temperature stayed at 300°C for 5 hrs [Para. 0053; Figs. 5D and 8 (step 808)]). 
coating the pH sensing electrode with an encapsulation layer (additional steps include applying a sacrificial layer of S1813 [Para. 0056]).
Regarding claim 25, modified Chiao discloses the limitations of claim 24 as discussed previously. Chiao further discloses the method comprising opening a sensing electrode site in the encapsulation layer (removal of the sacrificial layer of S1813 [Para. 0056: Note: the deposition of the S1813 layer meets the limitation of the “encapsulation layer” while the removal of the S1813 layer after the deposition of the reference electrode meets the limitation of “opening a sensing electrode site”]). 
Regarding claims 27-28, modified Chiao discloses the limitations of claim 24 as discussed previously. Chiao further discloses wherein the method further comprises the step of coating the encapsulation layer with a photoresist layer and pholithographically creating a pattern; depositing at least one second metal layer on the photoresist layer; and opening a sensing electrode site in the encapsulation layer, of instant claim 27, wherein the at least one second metal layer is a first layer of chromium and a second layer of silver, of instant claim 28 (additional steps including applying a sacrificial layer of S1813 to the chromium, platinum and silver layers followed by the removal of the sacrificial layer of S1813 wherein the silver layer is electroplated in block 814 [Para. 0056; Note: the sacrificial layer S1813 is applied such that Cr/Pt/Ag is plated as reference electrodes and then the sacrificial layer is removed. This method step meets 
Regarding claims 29-30, modified Chiao discloses the limitations of claim 24 as discussed previously. Chiao, as modified by Yang and Park, further discloses wherein the reservoir extends through a bottom opening at a bottom wall of the polymeric layer, of instant claim 29, and wherein the at least one micro-dispensing channel is formed in the bottom wall of the polymeric layer, of instant claim 30 (the reservoir of modified Chiao would extend through the microfluidic mold and have a top opening and bottom wall [port 122/reservoir 112 of Park Fig. 1] wherein the channel is formed along the bottom wall of the microfluidic mold [Yang Fig. 1B] such that when the sol-gel solution is added to the top opening at a top wall of the polymer layer at the port/reservoir, the sol-gel solution would flow along the bottom wall of the mold as shown in Yang Fig. 1B. 

Response to Arguments
Applicant's arguments/amendments filed 04/15/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 6-9, filed 04/15/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 8 that “Yang, arguably at most, discloses a drop of a sol-gel material applied to one end of a mold which causes a network of channels to fill in the mold by capillary action. Applicant respectfully submits that this does not correlate to the at least one reservoir having a diameter sized to allow passage of a solution through the pathway to each of the at least one micro-dispensing channels, as required by claim 1” and that “Park, arguably at best, discloses reservoirs (112) and (114) connected by a channel (116) which is located in a patterned layer (108) and an encapsulating membrane covers the channel (116). The configuration of Park fails to address at least one reservoir having a diameter that is sized to allow passage of a solution through the pathway to each of the at least one micro-dispensing channels. Rather, arguably at most, Park relates to a single channel, a point to which Applicant does not acquiesce, not a plurality of micro-dispensing channels. As such, the combination of Yang and Park to remedy the deficiencies of Chiao would lead to the at least one micro-dispensing channel and the at least one reservoir being in the patterned layer, not in the polymeric layer, and would not address passage of the solution through the pathway to each of the at least one micro-dispensing channels, as required by claim 1.”

Examiner’s Response #1
Examiner respectfully disagrees. As outlined in the rejection of record above, Yang indeed teaches a droplet of sol-gel that acts as a reservoir for the sol-gel solution to fill the mold by capillary action as shown in Fig. 1B. Park In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, the rejection of record does not suggest bodily incorporating all of the structure of Park into the structure of Yang, but rather modifying the mold of Yang such that there is a reservoir because Park clearly teaches that such reservoir formed into the substrate material in fluid communication with the microchannel enables fluid that is added to the reservoir to be transported along the microchannel [Paras. 0062, 0110, 0140-0142; Fig. 1] and one skilled in the art would also appreciate that having a devoted reservoir space in the mold would provide the obvious and predictable benefit of confining the fluid to the reservoir region to prevent overflow as the use of reservoirs in microfluidic devices to provide fluid for transport into a microchannel is very well known in the art of microfluidic devices. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., Yang teaches the microfluidic mold with a reservoir “region” that supplies a reagent to the microfluidic channel and Park teaches a reservoir formed in the substrate that serves the same purpose of supplying a reagent to the microfluidic channel) and one skilled in the art could have combined the elements as claimed by known 

Applicant’s Argument #2
Applicant argues on Pg. 8 that “Additionally, Yang requires the mold to be placed on a substrate, and the channels of the mold are not aligned with, or in contact with, the electrodes. Furthermore, the mold of Yang has no top opening defined by a diameter of the alleged reservoir. Therefore, the combination purposed in the Office Action would result in a configuration in which the at least one reservoir is at a bottom portion only of the polymeric layer rather than the top. As Park requires the reservoirs (112) and (114), along with the channel (116), to be in the patterned layer (108), combining Park with Yang would result 
Examiner's Response #2
Examiner respectfully disagrees. As argued above in Examiner’s Response #1, the rejection of record does not suggest the bodily incorporation of the structure of Park into the structure of Yang, as alleged by the Applicant, but rather the simple modification of the microfluidic mold disclosed by Yang to include a reservoir as such modification would provide the utility of storing the droplet added by Yang that provides the sol-gel solution to the individual channels. One skilled in the art would appreciate that it would be much easier and cheaper to simply form the reservoir from the PDMS material during the molding/curing process of forming the polymeric layer (as taught by Xia) rather than incorporating a patterned layer as suggested by the applicant. This approach is well known in the art of microfluidic devices (see Henry et al. recited in pertinent prior art below). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant’s Argument #3
Applicant argues on Pg. 9 that “For at least the reasons presented above, Applicant respectfully submits that claim 1 patentable distinguishes over the cited references and is in condition for allowance. Claims 5-9, 12, 16-18, and 22-30 depend from and further limit claim I in a patentable sense. These dependent claims therefore distinguish over the cited references for at least the same reasons as presented above relative to the rejection of claim 1, and are in condition for allowance”.
Examiner's Response #3
Examiner respectfully disagrees. The rejection of claim 1 is maintained as outlined above. Since no arguments have been provided regarding the rejection of the dependent claims, these rejections are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henry et al. (US 2007/0039822 A1) disclose wherein a PDMS mold with channels is formed by pouring PDMS over a master mold wherein the cured PDMS is separated from the mold and reservoirs are made into the end of the channel using a punch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JOSHUA L ALLEN/Examiner, Art Unit 1795